COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-13-00937-CV
Style:                    Kevin Barnard Johnson, Sr.
                          v Melissa Ann Johnson
Date motion filed*:       March 27, 2014
Type of motion:           Appellant’s Motion to Withdraw Appeal
Party filing motion:      Appellant
Document to be filed:

Is appeal accelerated?       No

Ordered that motion is:

             Granted
              If document is to be filed, document due:
                      The Court will not grant additional motions to extend time
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
         Appellant’s motion includes neither a certificate of conference nor a certificate
         of service indicating that it was served on Elizabeth Phillips, counsel for
         appellee, Melissa Ann Johnson. See TEX. R. APP. P. 9.5(a), (d), (e)(2), (3),
         10.1(a)(5). Accordingly, the motion is denied. Nevertheless, the Court will
         consider any future motion to dismiss filed in compliance with the rules. Further,
         the time for filing the appellant’s brief has expired. Unless appellant files his brief
         within ten days of the date of this order, we may dismiss this appeal. See TEX. R.
         APP. P. 38.8, 42.3(b).


Judge's signature: /s/ Chief Justice Sherry Radack
                                                  Acting for the Court
Panel consists of ____________________________________________

Date: April 17, 2014

November 7, 2008 Revision